Exhibit 10.3

Exhibit A

Performance Cash Award Notice

 

A. Participant:

 

 

B. Grant Date:

  February 22, 2012

C. Performance Period:

  1/1/2012 through 12/31/2014

D. Aggregate Target Award Value:

 

 

E. Performance Measures:

 

 

  1. Relative Total Stockholder Return: L-3’s TSR compared to the returns of a
comparison group of companies (see Appendix 1). “TSR” means, with respect to a
particular company for particular time period, (a) the change in the per-share
market price of the company’s common stock (as quoted in the principal market on
which it is traded as of the beginning and ending of the period) plus dividends
and other distributions paid per share during such period, divided by (b) the
per-share market price of the company’s common stock as quoted as of the
beginning of such period, all of which is adjusted for any changes in company’s
equity structure, including but not limited to stock splits and stock dividends.
This measure will be assessed by determining L-3’s relative percentile
positioning on TSR versus companies included in the comparison group.

Portion of Aggregate Target Award Value for this Performance Measure: 100%

Performance Scale:

 

Performance Levels

  

Relative

TSR

   Award
Multiplier  

Maximum

   > 74th percentile      200 %     63rd percentile      150 % 

Target

   50th percentile      100 % 

Threshold

   40th percentile      50 % 

Below Threshold

   < 40th percentile      0 % 

In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Award
Multiplier will be calculated on a straight-line basis between the two stated
Award Multipliers for those performance levels.



--------------------------------------------------------------------------------

Appendix 1

The companies included for the Relative Total Stockholder Return assessment are
those listed below.

 

    

Company

   Ticker

1.

   ALLIANT TECHSYSTEMS INC    ATK

2.

   BAE SYSTEMS PLC (ADR)    BAESY

3.

   CACI INTERNATIONAL INC    CACI

4.

   EXELIS INC    XLS

5.

   GENERAL DYNAMICS CORP    GD

6.

   HARRIS CORP    HRS

7.

   HUNTINGTON INGALLS INDUSTRIES INC    HII

8.

   LOCKHEED MARTIN CORP    LMT

9.

   MANTECH INTERNATIONAL CORP    MANT

10.

   NORTHROP GRUMMAN CORP    NOC

11.

   RAYTHEON CO    RTN

12.

   ROCKWELL COLLINS INC    COL

13.

   SAIC    SAI

14.

   TEXTRON INC    TXT

15.

   URS CORP    URS